Citation Nr: 9911492	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-30 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a chronic low 
back condition.

2.  Entitlement to service connection for skin sensitivity, 
warts, breathing problems, bronchitis and sinusitis secondary 
to exposure of chemicals.  

3.  Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a perforation of the right tympanic membrane.  

5.  Entitlement to a 10 percent evaluation based upon 
multiple noncompensable service-connected disabilities, 
pursuant to 38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1963.  This appeal arises from an August 1995 rating 
decision of the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO), which found no new and 
material evidence to reopen the claim for a chronic low back 
condition; denied service connection for skin sensitivity, 
warts, breathing problems, bronchitis, and sinusitis 
secondary to chemical exposure; denied compensable 
evaluations for right ear hearing loss and residuals of a 
perforated right tympanic membrane and denied a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities, pursuant to 38 C.F.R. § 3.324.  


FINDINGS OF FACT

1.  Service connection for a chronic low back disability was 
most recently denied by rating decision of April 1992.  

2.  The evidence received since the RO's April 1992 decision 
denying service connection for residuals of a low back 
disability includes a personal hearing testimony transcript 
repetitive of other statements previously made by the 
veteran, private treatment records indicative of recent 
treatment for the veteran's low back and a June 1995 VA 
examination report which shows a history of injury to the 
back with a normal examination and some pain produced on 
flexion, extension and right and left lateral rotation.  None 
of this evidence shows that the veteran incurred a low back 
disability in service.  

3.  The evidence received since the April 1992 decision 
denying service connection for residuals of a low back 
disability is not so significant by itself or in connection 
with other evidence previously submitted that it must be 
considered in order to fairly decide the claim.  

4.  No competent medical evidence has been submitted 
attributing skin sensitivity, warts, breathing problems, 
bronchitis and sinusitis secondary to exposure to chemicals 
in service.  

5.  The veteran's right ear hearing loss is manifested by an 
average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 
Hertz of 15 decibels with speech discrimination ability of 
96 percent shown on VA examination of June 1995.

6.  The veteran had level I hearing in the right ear.  

7.  The veteran's perforated right tympanic membrane is not 
productive of swelling, dry and scaly or serous discharge, or 
itching requiring frequent and prolonged treatment.  

8.  The veteran's noncompensable hearing loss of the right 
ear, perforated right tympanic membrane and external 
hemorrhoids do not interfere with normal employability.  



CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's April 1992 denial 
of service connection for chronic low back disability is not 
new and material and the claim for this benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§  3.156(a) (1998).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for skin sensitivity, warts, breathing 
problems, bronchitis or sinusitis secondary to exposure to 
chemicals.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 
Diagnostic Code 6100 (1998).  

4.  The criteria for a compensable evaluation for residuals 
of a perforated right tympanic membrane have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.87a, Diagnostic Code 6210, 6211 (1998).

5.  The criterion for a 10 percent evaluation based upon 
multiple noncompensable service-connected disabilities has 
not been met.  38 C.F.R. § 3.324 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from October 1959 to 
October 1963.  

Service medical records show that the veteran was treated for 
dermatophytosis of the feet in December 1959.  

In August 1962, the veteran was admitted to the hospital with 
complaints of severe low back pain radiating to the left hip 
posteriorly down the left thigh while squatting.  It was 
noted that he was in a January 1960 automobile accident with 
complaints of transient, mild low back pain.  Upon admission, 
he appeared to be in severe pain with his knees flexed.  
Straight leg raising was plus 80 degrees right and 
plus 60 degrees left.  There was tenderness over L-4 and L-5.  
Lumbosacral series were negative except for an exaggerated L-
S angle.  During his hospital stay, he was initially treated 
with Norphine Sulfate and rest.  Four days after admission, 
he was started on deep heat therapy.  Acute symptoms subsided 
rather quickly.  He was discharged after twelve days of 
hospitalization.  The diagnosis was strain of the lumbosacral 
muscles.  

In December 1962, the veteran was hit in the right chest with 
a tool.  After that injury, he complained of problems deep 
breathing and turning the head to the right.  Physical 
examination proved negative.  

In January 1963, the veteran was admitted to the hospital for 
back pain.  He gave a history of three or four months of 
intermittent vague back pain and two to three day history of 
acute constant pain of the lumbar area.  He had no history of 
injury.  Examination revealed some limitation of motion of 
the back and some tenderness over the third lumbar vertebrae.  
Upon admission, he was begun on a regimen of constant Buck's 
traction, muscle relaxants, heat and bed rest.  On this 
regimen, he recovered from most of his pain in the first 
three hospital days.  He was then begun on a regimen of 
anibant, Williams flexion exercises and traction, as well as 
other constituants.  He was discharged in February 1963, pain 
free and returned to duty.  He was to be followed in the 
surgical outpatient clinic.  The discharge diagnosis was 
myositis, acute, lumbar muscles, organism undetermined.  

In March 1963, the veteran was treated for skin rash all over 
his body.  He was prescribed Lubriderm.  Later that month, he 
had warts removed from the right hand and arm.  

The veteran was hospitalized again in April 1963 for 
evaluation of low back pain.  He gave a history of severe, 
knife-like pain in July 1962 which occurred in the low back 
and radiated down the posterolateral aspect of the left leg 
to the knee.  He could not straighten up and was subsequently 
hospitalized.  He improved with conservative therapy after 
four to five days, but the pain persisted.  He was discharged 
from the hospital after one month of hospitalization and 
placed on low workload.  In December 1962, while climbing a 
ladder, he again developed the onset of low back pain 
radiating down the left buttock.  He was treated with 
traction for nine days and gradually improved.  After that 
time, he was bothered on and off with back pain.  He remained 
on Williams exercises without much relief and had occasional 
severe episodes lasting one to two hours but relieved by 
bedrest.  At the time of hospitalization, he was essentially 
asymptomatic.  Physical examination on admission revealed the 
veteran was not in acute distress nor did he appear acutely 
or chronically ill.  Examination of the back revealed no 
muscle spasm.  Forward flexion was negative to 80 degrees.  
There was no decrease in range of motion on either lateral 
flexion or hyperextension.  There was no pain over the 
sciatic notch.  Straight leg raising test was negative, 
bilaterally.  There was no sensory or motor deficit.  The 
deep tendon reflexes were equal and physiological, 
bilaterally.  X-rays were completely within normal limits.  
The veteran was asymptomatic on admission and remained so 
throughout his hospitalization.  The discharge diagnoses were 
herniation of nucleus pulposus, not concurred in and chronic 
low back strain.  

On medical examination performed in connection with 
separation from service in August 1963, clinical evaluation 
of the skin, sinuses, lungs and chest and spine and other 
musculoskeletal areas proved normal.  On the Report of 
Medical History, the veteran answered "no" when asked if he 
ever had or have now sinusitis, shortness of breath, bone, 
joint or other deformity.  However, he did note that he had 
been unable to hold a job because of his inability to stand 
on his feet for long periods because of back pain.  He also 
related that he had a back injury and was treated at Reese 
Air Force Base for the injury.  The examining physician did 
not provide a summary or any elaboration on any back injury 
sustained by the veteran.  

After service, the veteran underwent VA orthopedic 
examination in August 1973.  The examiner indicated that this 
was an initial orthopedic examination and the veteran made 
chronic back complaints.  Physical examination revealed the 
veteran moved about efficiently and undressed without 
difficulty.  The spine was straight and there was no 
paravertebral muscle spasm noted on examination.  There was 
no tilting or scoliosis.  The lumbar lordosis was less 
pronounced than usual.  The pelvis was level.  Forward 
bending was 80 degrees.  Bending to the back and bending to 
either side and turning the upper half of the torso to either 
side was at full range.  Straight leg raising on both sides 
was negative.  The examiner indicated that the examination 
was negative.  

By rating decision of October 1973, service connection was 
granted for high frequency hearing loss and residuals of a 
perforation of the right tympanic membrane evaluated as 
noncompensable, effective February 1973.  The RO also denied 
service connection for a back condition.  The RO indicated 
that the most recent examination disclosed no pathology 
clinically or by x-rays.  The veteran was notified of the 
denial that month and no appeal was received within one year 
of notification of the denial.  That decision became final.

In March 1989, the veteran applied again for service 
connection for a low back injury.  In connection with the 
claim, the veteran's VA outpatient treatment records from 
March 1989 to February 1990 were obtained and associated with 
the claims folder.  In March 1989, the veteran was seen for 
muscle back pain.  All other VA outpatient treatment records 
reflected treatment unrelated to the veteran's low back 
complaints.  

By rating decision of August 1989, the RO determined that no 
new and material evidence had been presented to reopen the 
veteran's claim for service connection for a low back 
disability.  Noncompensable ratings were confirmed and 
continued for his service-connected high frequency right ear 
hearing loss and residuals of a perforation of the right 
tympanic membrane.  

In April 1991, the Board found that no new and material 
evidence had been submitted sufficient to reopen the claim 
for service connection for a low back disability.  

In January 1992, the veteran requested an increased 
evaluation for his noncompensable right ear hearing loss.  In 
March 1992, he requested that his claim be reopened for 
service connection for a back disability.  He claimed that he 
injured his back in 1961 or 1962.  He was informed by the RO 
that it was necessary for him to submit new and material 
evidence in order to reopen his claim for service connection 
for a back injury.  

The veteran underwent VA special audiology and special ear 
disease examinations in March 1992.  During the audiology 
examination, he reported a history of a decrease in hearing 
since a swimming accident while in service.  At that time, he 
was hit in the right ear by a diver and suffered a perforated 
right tympanic membrane.  He reported no ear surgery and the 
presence of tinnitus only occasionally.  He complained of a 
spinning sensation frequently and a sense of disequilibrium.  

VA audiological examination showed an average pure tone 
threshold of 10, 5, 30, and 70 decibels at 1,000, 2,000, 
3,000, and 4,000 Hertz with an average of 29 decibels in the 
right ear.  Speech discrimination ability was 96 percent.  
The examiner gave an impression of right ear sensitivity 
within normal limits in the low to mid frequency range with 
moderate to moderately severe high frequency sensorineural 
hearing loss.  

The special ear disease examination indicated that the 
veteran's auricles were symmetrical and the external canals 
were patent.  The tympanic membranes of the right ear showed 
some calcification and hyaline substance accumulation in the 
upper and lower posterior quadrant.  The tympanum was within 
normal limits.  The mastoids were nontender, bilaterally.  
There was no active infectious disease of the middle or inner 
ear and no current disease affecting the balance or upper 
respiratory tract.  There was no active ear disease present.  

By rating decision of April 1992, the RO denied compensable 
evaluations for the veteran's service-connected right ear 
hearing loss and residuals of a perforated right tympanic 
membrane.  The RO also found that there was no new and 
material evidence presented to reopen the claim for service 
connection for a back disability.  He was notified of the 
denial that month and no appeal was received within one year 
of notification of the denial.  That decision became final.  

In March 1995, the veteran filed a claim for service 
connection for exposure to chemicals during service.  He also 
attempted to reopen his claim for service connection for a 
back injury.  In May 1995, he was notified that his claim for 
a back condition had previously been denied and that since 
the appeal period had expired, it was necessary that he 
submit new and material evidence in order to reopen the claim 
for that disability.  He was also notified that he had 
claimed service connection for exposure to chemicals while on 
active duty.  He was told that he must name the disabilities 
that he incurred secondary to the chemicals exposure in 
service.  He was informed that exposure itself was not 
considered a disability.  

In June 1995, the veteran underwent VA examinations in 
connection with his claims.  He underwent an audiological 
examination wherein he complained of difficulty hearing in 
his right ear  VA audiological examination showed an average 
pure tone threshold of 5, 0, 20, and 35 decibels at 1,000, 
2,000, 3,000, and 4,000 Hertz with an average of 15 decibels 
in the right ear.  Speech discrimination ability was 96 
percent.  The examiner stated that the right ear revealed 
hearing acuity that was within normal limits from 250 hz 
through 3000 hz with a mild sensorineural hearing loss 
between 400 hz and 8000 hz.  Speech recognition in quiet was 
good, bilaterally, with no rollover observed.  During the 
examination of the ears, the veteran also noted that his 
hearing was worse and that he had noticed ringing in both 
ears that was high pitched.  The ringing was noted to occur 
every few weeks.  It cleared up in one day.  He related 
trouble particularly with water in his ears.  He noted he 
used cotton swabs with Vaseline to keep water out because 
"my ear canals are irregular too much for ear plugs."  He 
complained of ear infections of both ears several times per 
year.  He used antibiotics and sometimes had to have his ears 
suctioned out for the drainage.  Physical examination showed 
that both ears were clean with no infection.  There was a 
large scar on the posterior aspect of the right eardrum.  The 
diagnoses were history of hearing loss with tinnitus and 
ruptured right eardrum.  The physical examination showed a 
large scar on the right eardrum but the examination of the 
ear was otherwise normal.  

As for the veteran's complaints of skin sensitivity, he 
complained that he broke out with warts everywhere on his 
body when he worked with chemicals in service.  He stated he 
had warts on his forearms, his hands, and his chest.  He 
complained of having warts on his right thumb, left middle 
finger and three on his right foot at the time of the 
examination.  The examiner told the veteran that warts were 
due to viruses and he had never seen one caused by chemical 
exposure but the veteran stated that all he knew was that 
when he was using chemicals, he had the warts.  He stated he 
had as many as 20 to 25 warts burned off.  Physical 
examination revealed the veteran had a tiny wart at the base 
of the right middle finger, a few small warty appearing 
lesions of the upper anterior chest and one small lipoma of 
the right anterior forearm.  He had a small deep wart on the 
right and left thumb.  The diagnosis was history of chemicals 
possibly causing warty lesions with physical examination 
revealing very few warty lesions present of the fingers and 
the anterior chest.  There were no warts seen on his feet.  

The examiner also noted during the examination that the 
veteran stated that he had no lung or breathing problems that 
he was aware of.  Physical examination revealed the lungs 
were clear.  

The veteran's back was also examined by VA in June 1995.  He 
gave a history of his back pain in service.  At the time of 
the examination, he complained of pain in the L3-4 area of 
the back with no radiation of pain.  He stated that he 
continued to have some numbness in the right leg.  He stated 
that he stumbled sometimes but caught himself prior to 
falling.  Physical examination revealed the veteran was able 
to take off and put his clothes on easily.  He was tender at 
T1, T2, T3 and T5 areas.  Flexion was accomplished from 
0 degrees to 95 degrees with pain at L5-S1 and extension 
accomplished from 0 degrees to 35 degrees with pain at L5-S1.  
Right and left lateral flexion was normal at 0 degrees to 
40 degrees with no pain.  Right lateral rotation and left 
lateral rotation was accomplished from 0 degrees to 
55 degrees with pain at L5-S1.  Lumbosacral spine x-rays were 
normal and there was some calcification noted in the iliac 
arteries.  The diagnosis was history of injury to back with 
back examination normal except for some pain produced on 
flexion and extension and right and left lateral rotation.  
X-rays of the lumbar vertebrae revealed some mild 
degenerative changes.  

The veteran noted that he was in receipt of $1025 per month 
in Social Security disability benefits for his "nerves."  
It was also noted that he worked for Veteran's Industries, 
putting bottle caps on bottles.  He last worked two weeks 
prior to the examination, at which time they ran out of work.  

By rating decision of August 1995, service connection was 
denied for disabilities related to exposure to chemicals, and 
it was determined that no new and material evidence had been 
submitted to reopen the claim for service connection for a 
back condition.  In addition, increased evaluations for right 
ear hearing loss and residuals of a right tympanic membrane 
were denied and entitlement to a 10 percent evaluation based 
upon multiple, noncompensable service-connected disabilities 
was denied.  

In June 1997, the veteran testified at a personal hearing 
before a hearing officer at the RO.  He testified that he was 
in receipt of Social Security Disability benefits since 1990, 
but was unaware of what he was receiving the benefits for.  
He related that he was exposed to an all purpose cleaning 
solvent used for cleaning aircraft and parts and he used the 
cleaning solvent in conjunction with an acid of some type.  
He related that he had constant lightheadedness because of 
the use of these products because they only used a paper mask 
that covered the nose and mouth.  He stated that he had eye 
irritation, skin irritation, skin burning and breathing 
problems from breathing the fumes.  He stated that he had 
warts removed from his arm because of problems with the skin.  
He testified that he continued to get lightheadedness when 
breathing chemical fumes.  As to his ears, he related that 
his right ear hearing was muffled and that the last right ear 
infection that he had was in 1993.  He also related that he 
had problems with his equilibrium.  He testified that he 
injured his back when he put a grease gun on his right leg 
and applied a lot of pressure to put grease in the airplane 
and at that time, his back gave out.  He was hospitalized in 
service for this and placed in traction.  The veteran also 
testified that his service-connected hearing loss may affect 
his employability in situations such as his work with 
computers but he noted that he has always found a way of 
making adjustments for noise levels and phone usage.  He 
testified that he was always able to accomplish what was 
required for his employment.  

Private treatment records dated from June 1993 to 
January 1994 revealed treatment mainly for issues not on 
appeal.  There was history given of injury of the back while 
working on an aircraft in service.  

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disability.  

The veteran asserts that he has submitted new and material 
evidence which shows that he has a low back disability which 
is due to service.  He claims to have submitted medical 
evidence of such and that this evidence is sufficient to 
reopen his claim.  

Service connection for back disability was denied by the RO 
in October 1973, the Board in April 1991 and again most 
recently by the RO in April 1992, on the basis that there was 
no evidence to show that the veteran developed a chronic back 
disability in service.  A timely appeal was not taken within 
one year from the date of notice of the last RO's action, and 
that decision became final.

Although the RO's rating action in 1992 became final, 
applicable criteria provide that a claim may be reopened and 
the previous disposition reviewed if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).  

It should be noted that the Court has indicated that, when 
determining whether or not new and material evidence has been 
presented, consideration must be given to all evidence 
received since the last final denial on any basis, not the 
last time the case was denied on the merits.  Evans v. Brown, 
9 Vet.App. 273 (1996).  The last final denial for service 
connection for a back disability was by decision of 
April 1992.  Thus, the question now before the Board is 
whether new and material evidence has been added to the 
record subsequent to the April 1992 denial, warranting a 
reopening of the veteran's claim.  

The evidence submitted in support of this claim includes a 
personal hearing testimony transcript repetitive of other 
statements previously made by the veteran, private treatment 
records indicative of recent treatment for the veteran's low 
back and a June 1995 VA examination report which shows a 
history of injury to the back with a normal examination and 
some pain produced on flexion, extension and right and left 
lateral rotation.  This evidence, in its entirety, is all 
redundant or cumulative of evidence previously of record.  
None of this evidence supports the veteran's claim that he 
developed a chronic back disability while in service.  The 
evidence, is not so significant by itself or in connection 
with other evidence previously submitted that it must be 
considered in order to fairly decide the claim.  None of the 
evidence presented indicates that the veteran had a chronic 
back disability in service.  Therefore, since the veteran has 
not submitted any evidence that is new and material, the 
claim for service connection for a chronic low back 
disability is not reopened.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) held invalid the test applied in that case by the 
Board and the Court for determining whether new and material 
evidence had been submitted to warrant reopening of a claim 
for service connection.  Specifically, the Court of Appeals 
held that "new and material evidence" as provided in 38 
C.F.R. § 3.156(a), as a requirement to reopen a finally 
disallowed claim, had been impermissibly defined in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) as requiring "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" (emphasis added).  Thus, the Board must 
use 38 C.F.R. § 3.156(a) itself to determine whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim.  

Here, the Board has considered whether the veteran's 
procedural rights have been violated by the Board's 
consideration of this case in light of the Court of Appeals 
decision in Hodge v. West.  As reflected in the statement of 
the case, the RO considered the law relative to new and 
material evidence as it existed prior to the decision of 
Hodge.  The veteran was, thus, not afforded the right to 
notice, a hearing and to submit evidence relative to the 
change in law as set forth in the recent Court of Appeals 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The Board, however, concludes that the veteran's procedural 
rights were not abridged in this case as the RO and the Board 
have based their denials on the failure of the veteran to 
submit new and material evidence, finding that the additional 
evidence was not relevant and it was redundant and 
cumulative, respectively.  As the RO did not reach the matter 
of whether there was a reasonable possibility that the new 
evidence would change the outcome, the language struck down 
by the Court of Appeals, the veteran was not denied due 
process.  The RO determined that there was no new and 
material evidence showing that the veteran had chronic back 
disability related to service.  The Board also has not based 
its denial on the failure to submit evidence which when 
viewed in the context of all the evidence would change the 
outcome.  The Board's decision is basically an affirmance of 
the RO's findings.  


Service connection for skin sensitivity, warts, breathing 
problems, bronchitis and sinusitis secondary to exposure of 
chemicals.

The veteran asserts that service connection is warranted for 
skin sensitivity, warts breathing problems, bronchitis and 
sinusitis secondary to exposure to chemicals in service.  He 
related that he used these chemicals to clean airplanes and 
parts and that these disabilities occurred as a result of the 
use of these chemicals. 

The threshold question as to the issue of service connection 
for skin sensitivity, warts, breathing problems, bronchitis 
and sinusitis is whether the veteran has presented evidence 
of a well-grounded claim; that is, one that is plausible.  If 
not, the appeal must fail and there is no duty to assist him 
further in the development of his claim as additional 
development would be futile.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet.App. 78 (1990); Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  For the reasons discussed 
below, the Board finds that the veteran's claim is not well 
grounded.  

Under governing criteria, service connection will be granted 
for "disability resulting from personal injury suffered or 
disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Service connection maybe granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998). 

To sustain a well-grounded claim, the veteran must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
To be well grounded, a claim must be accompanied by 
supportive evidence and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet.App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and a nexus between the inservice injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet.App. 498 (1995).

In the instant claim, the veteran maintains that he has the 
aforementioned disabilities as a result of exposure to 
cleaning solvent chemicals in service.  Service medical 
records reflect that he had warts removed from his right arm 
in service, but there is no evidence that these warts were 
the result of exposure to chemicals in service.  After the 
warts were removed in service in March 1963, there was no 
other mention of warts in service or again until VA 
examination in 1995.  Although he stated during the June 1995 
VA examination and at his personal hearing in June 1997 that 
the warts and skin sensitivity occurred whenever he was 
exposed to chemicals in service, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has held 
that lay persons are not competent to provide testimony where 
an expert opinion is required.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Therefore, since there is no nexus 
showing that the veteran's present warts (or skin 
sensitivity) are related to the warts in service, the claim 
is not well-grounded.  

As to the veteran's claim of breathing problems, sinusitis, 
or bronchitis due to exposure to chemicals in service, there 
has been no evidence showing that the veteran had these 
disabilities in service or after service.  The veteran 
testified at his personal hearing that he did not have 
breathing problems due to chemical exposure, only feelings of 
lightheadedness after breathing chemical fumes.  Further, 
during his June 1995 VA examination, he related that he had 
no lung or breathing problems due to chemical exposure and 
none were shown. Since there is no competent medical evidence 
which shows that the veteran has sinusitis, bronchitis or 
breathing problems see Brammer v. Derwinski, 3 Vet.App. 223 
(1992), there is no present disability and no basis to well-
ground the claim for service connection for sinusitis, 
bronchitis or breathing problems due to chemical exposure in 
service.  


Increased Evaluations 

The veteran's claims for compensable evaluations for right 
ear hearing loss and residuals of a perforated right tympanic 
membrane are well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented plausible claims.  The 
Court has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of disability.  

Right ear hearing loss

The veteran was granted service connection for right ear 
hearing loss and assigned a noncompensable evaluation under 
Diagnostic Code 6100 based on hearing loss of the right ear 
shown on VA examination in July 1973.  

As previously stated, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco.  

Evaluations for defective hearing range from noncompensable 
to 100 percent, based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§ 4.85, Part 4, Diagnostic Codes 6100-6110.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).  
The veteran is currently service-connected for defective 
hearing in his right ear only, and he does not have total 
deafness in both ears.  As a result, the hearing acuity of 
the veteran's nonservice-connected left ear is considered to 
be normal for rating purposes.  38 U.S.C.A. § 1160(a); 38 
C.F.R. § 3.383, Part 4, § 4.85.

VA audiological examination in March 1992 showed an average 
pure tone threshold of 10, 5, 30, and 70 decibels at 1,000, 
2,000, 3,000, and 4,000 Hertz with an average of 29 decibels 
in the right ear.  Speech discrimination ability was 96 
percent. The examiner gave an impression of sensorineural 
hearing impairment.  

In June 1995, the VA audiological examination showed an 
average pure tone threshold of 5, 0, 20, and 35 decibels at 
1,000, 2,000, 3,000, and 4,000 Hertz with an average of 15 
decibels in the right ear.  Speech discrimination ability was 
96 percent.  The examiner stated that the right ear revealed 
hearing acuity that was within normal limits from 250 hz 
through 3000 hz with a mild sensorineural hearing loss 
between 400 hz and 8000 hz.

The veteran's hearing acuity corresponds to Level I in the 
right ear and Level I in the left ear as set forth in the 
rating schedule, warranting no more than a noncompensable 
evaluation for right ear hearing loss under Diagnostic Code 
6100.  The veteran's contentions have been considered, but 
objective evidence as a whole does not demonstrate greater 
disability than is recognized by the noncompensable 
evaluation currently assigned the right ear hearing loss.  


Residuals of a perforated right tympanic membrane

The veteran was granted service connection for residuals of a 
perforated right tympanic membrane and assigned a 
noncompensable evaluation under Diagnostic Code 6211 based on 
a separation from service examination which disclosed 
scarring of the right tympanic membrane.  

The veteran presently is evaluated as noncompensable for 
perforation of the tympanic membrane under Diagnostic 
Code 6211.  Under this diagnostic code, a noncompensable 
evaluation is the maximum schedular evaluation provided for a 
perforated tympanic membrane.  In order to warrant a 
compensable evaluation for his service-connected disability, 
he must show disease of the auditory canal, under diagnostic 
code  6210.  This Diagnostic Code requires disability 
productive of swelling, dry and scaly or serous discharge, 
itching, requiring frequent and prolonged treatment.  This is 
not shown as to this veteran's disability.  In March 1992, 
his VA special ear disease examination showed the tympanum 
was within normal limits and the mastoids were nontender.  
There was no active ear disease shown.  In June 1995, the 
veteran noted he used cotton swabs with Vaseline to keep 
water out of his ears and he complained of ear infections of 
both ears several times per year.  He claimed to use 
antibiotics and have his ears suctioned out for the drainage, 
but the examination showed that his ears were clear with no 
infection.  Based on the foregoing, the medical evidence is 
not indicative of findings sufficient to warrant a 10 percent 
evaluation.  Therefore, the objective evidence shows evidence 
of no more than a noncompensable evaluation for residuals of 
a perforation of a tympanic membrane.  



Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Rating Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  See 38 C.F.R. § 3.324 (1998).  Evidence regarding 
the severity of the disorders is summarized above.  
Additionally, the veteran also has a noncompensable 
evaluation for his service-connected hemorrhoids.  These 
service-connected disabilities are apparently permanent, 
separate, and are rated as noncompensably disabling.  
Significantly, however, the evidence does not establish that 
they clearly interfere with normal employability.  In fact, 
the report of a medical examination conducted by the VA in 
June 1995 reflects that the veteran receives Social Security 
Disability but that this disability payment is the result of 
his "nerves", for which he is not service-connected.  
Furthermore, the veteran testified in June 1997, that he has 
had difficulty with hearing as it related to his employment 
(i.e. use of the phone, loud noises in the computer room), 
but that he had always been able to make adjustments and had 
always been able to accomplish his job and what was required 
of him.  Accordingly, the Board concludes that the criteria 
for a 10 percent rating for multiple noncompensable service-
connected disabilities are not met.  


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for a low back disability.  

Service connection for skin sensitivity, warts, breathing 
problems, bronchitis and sinusitis secondary to exposure to 
chemicals is denied.  

Compensable evaluations for right ear hearing loss and 
residuals of a perforated right tympanic membrane are denied.

A 10 percent evaluation based on multiple noncompensable 
service-connected disabilities, pursuant to 38 C.F.R. 
§ 3.324, is denied.  



		
	ROBERT A. LEAF
	Acting Member, Board of Veterans' Appeals



 

